       Case 19-06598-hb             Doc 21      Filed 06/17/20 Entered 06/17/20 18:00:02                      Desc C-II
                                                   Order Page 1 of 1
                                               United States Bankruptcy Court
                                                  District of South Carolina


Case Number: 19−06598−hb                                         Chapter: 13

In re:
 Cherrie Ann Kennedy
                                                                                                        Filed By The Court
  Entered By The Court                                      ORDER                                            6/17/20
         6/17/20                                                                                          Laura A. Austin
                                                                                                           Clerk of Court
                                                                                                        US Bankruptcy Court


CII Order − The plan does not currently comply with the requirements of Chapter 13. The debtor(s) is/are given ten (10) days
from the date of this Order within which to propose, file and serve a modified plan pursuant to SC LBR 3015−2, and/or to
provide the Chapter 13 trustee with any documents and information requested at or before the confirmation hearing. If the
debtor fails to comply with the terms of this Order, this case may be dismissed without further notice or hearing. The plan, or any
modified plan, may be confirmed without further notice or hearing upon the trustee's recommendation. AND IT IS SO
ORDERED. Signed By: Chief Judge Helen E. Burris, US Bankruptcy Court − District of South Carolina.




                                                                  Chief United States Bankruptcy Judge
